Citation Nr: 0819420	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-13 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
left knee puncture wound residuals including cellulitis 
residuals and lymphangitis residuals and post-operative left 
knee internal meniscus removal scar residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and M. F.




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active duty for training from June 29, 1957, 
to July 13, 1957.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which tacitly 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for left knee puncture wound residuals 
including cellulitis residuals and lymphangitis residuals and 
post-operative left knee internal meniscus removal scar 
residuals.  In March 2007, the veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  


FINDINGS OF FACT

1.  In February 1962, the Department of Veterans Affairs 
denied service connection for left knee puncture wound 
residuals including cellulitis residuals and lymphangitis 
residuals and post-operative left knee internal meniscus 
removal scar residuals.  The veteran was informed in writing 
of the adverse decision and his appellate rights in February 
1962.  The veteran did not submit a notice of disagreement 
with the decision.  

2.  The documentation submitted since the February 1962 
rating decision is either cumulative or redundant; bears 
directly, but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the veteran's claim.  

CONCLUSION OF LAW

The February 1962 rating decision denying service connection 
for left knee puncture wound residuals including cellulitis 
residuals and lymphangitis residuals and post-operative left 
knee internal meniscus removal scar residuals is final.  New 
and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for left knee 
puncture wound residuals including cellulitis residuals and 
lymphangitis residuals and post-operative left knee internal 
meniscus removal scar residuals has not been presented.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's application to reopen 
his claim of entitlement to service connection for left knee 
puncture wound residuals including cellulitis residuals and 
lymphangitis residuals and post-operative left knee internal 
meniscus removal scar residuals, the Board observes that the 
RO issued VCAA notices to the veteran in March 2004, December 
2005, and March 2006 which informed him of the evidence 
generally needed to support an application to reopen a claim 
of entitlement to service connection and the assignment of an 
effective date and disability evaluation for an initial award 
of service connection; what actions he needed to undertake; 
and how the VA would assist him in developing his 
application.  Such notice effectively informed him of the 
need to submit any relevant evidence in his possession.  

The March 2004 VCAA notice was issued prior to the June 2004 
RO determination from which the instant appeal arises.  That 
letter also informed him that this particular claim had 
previously been denied, the basis of that denial, and of the 
need to submit new and material evidence. Kent v. Nicholson, 
20 Vet.App. 1 (2006).

The VA has attempted to secure all relevant documentation.  
The veteran was afforded a March 2007 hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcript is of record.  All relevant facts have 
been developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2007).  There is no duty to provide the 
veteran with a VA examination or solicit any medical opinions 
as to the claimed condition until the claim is reopened.  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2007).  

A.  Prior RO Decision

In February 1962, the VA denied service connection for left 
knee puncture wound residuals including cellulitis residuals 
and lymphangitis residuals and post-operative left knee 
internal meniscus removal scar residuals as the veteran's 
left knee puncture wound residuals were acute in nature and 
his left knee meniscal removal residuals were not incurred in 
or aggravated by active service.  The veteran was informed in 
writing of the adverse decision and his appellate rights in 
February 1962.  The veteran did not subsequently submit a NOD 
with the decision.  

The evidence considered by the VA in formulating its decision 
may be briefly summarized.  The veteran's service medical 
records indicate that he sustained a left knee puncture wound 
on July 1, 1957, when he was stuck with a metal coat hanger.  
A July 1957 naval hospital summary relates that: the veteran 
sustained a left knee puncture wound; the wound was cleaned; 
and he was given a tetanus shot.  Approximately one week 
after the injury, the veteran experienced marked left knee 
swelling and associated knee pain and redness.  The veteran 
was diagnosed with left knee cellulitis with lymphangitis.  
The veteran was hospitalized.  Upon discharge from the 
hospital, the veteran was reported to be "entirely 
asymptomatic" and fit to return to duty.  An undated Army 
X-ray study of the left knee states that the veteran 
presented a "history of injury - one & 1/2 years ago."  The 
study revealed "no evidence of pathology left knee."  An 
April 1961 Marine Corps treatment entry states that the 
veteran complained of knee pain.  The veteran's October 1961 
Veteran's Application for Compensation or Pension (VA Form 
21-526) states that he injured his left knee in 1957 and 
underwent left knee surgery at the West Penn Hospital in 
October 1961. The report of a January 1962 VA examination for 
compensation purposes states that the veteran presented a 
history of an inservice left knee puncture wound; a July 1961 
incident in which his "knee gave way on steps at home - torn 
cartilage;" and an October 1961 removal of the internal 
meniscus.  The examiner commented: 

No general organic pathology found.  
Alleges injury left thigh.  Nothing 
objective except faint scar residuals: 
Operative scar-removal internal meniscus.  



B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2007) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the February 1962 RO decision 
denying service connection for left knee puncture wound 
residuals including cellulitis residuals and lymphangitis 
residuals and post-operative left knee internal meniscus 
removal scar residuals consists of photocopies of the 
veteran's service medical records; service personnel records; 
private clinical documentation; the transcript of the March 
2007 hearing before the undersigned Veterans Law Judge 
sitting at the RO; and written statements from the veteran.  

The service personnel records reiterate that the veteran had 
sustained a July 1957 left knee puncture wound and an 
associated infection and had been hospitalized for treatment 
of that disability.  It continues to be shown, therefore, as 
in 1962, that the veteran sustained an injury while on a 
period of active duty for training.  This fact has never been 
in doubt.

An August 2003 written statement from the Western 
Pennsylvania Hospital notes that the hospital had no record 
of treatment of the veteran.  In his January 2004 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
veteran advanced that: he sustained left knee cellulitis with 
lymphangitis in July 1957 during active duty for training; 
underwent a left knee surgical procedure within two weeks of 
returning home; and subsequently experienced chronic left 
knee symptoms including instability.  Clinical documentation 
from Ronald Hayter, M.D., dated between February 2005 and 
April 2005 states that the veteran "originally injured his 
knee in 1958."  The veteran was diagnosed with left knee 
degenerative joint disease and gout.  A March 2007 written 
statement from Dr. Hayter clarified that he had reviewed the 
veteran's service medical records.  The doctor stated that: 
the veteran injured his left knee when he was stuck with a 
coat hanger; subsequently developed an infection; was treated 
conservatively with antibiotics; and the infection resolved.  
He clarified that the veteran had been treated for cellulitis 
and not a knee joint infection.  

At the March 2007 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that: he had 
sustained a left knee puncture wound during active duty for 
training in 1957; was treated for an associated left knee 
infection; was subsequently seen by a military doctor who 
recommended an immediate operation on the left knee due to 
ligamental damage caused by the coat hanger; and underwent a 
private surgical procedure.  He denied having ever been 
examined by the VA.  The veteran believed that his chronic 
post-operative left knee disability was etiologically related 
to his inservice left knee puncture wound.  The remainder of 
the additional documentation pertains to either ongoing 
treatment of the veteran's chronic left knee disability or 
his nonservice-connected disabilities.  

In reviewing the additional documentation received since the 
February 1962 VA rating decision, the Board observes that it 
is essentially cumulative in nature.  The veteran's service 
medical records were considered at the time of the February 
1962 VA rating decision.  The private clinical documentation 
reflects ongoing treatment of the veteran's post-service left 
knee disabilities and does not address the etiology of the 
disabilities.  The veteran's testimony and written statements 
merely reiterate the fact that he had an inservice left knee 
puncture wound; subsequently sustained a left knee injury; 
and thereafter underwent a private left knee surgical 
procedure.  These facts were before the VA in February 1962.  

The additional documentation does not advance that the 
veteran either has chronic left knee puncture wound residuals 
or his post-service left knee injury and associated meniscal 
removal residuals were etiologically related to military 
service.  What was missing in 1962 remains missing - any 
medical evidence showing knee symptoms between that 1957 
injury and the 1961 problems.  While the additional 
documentation is new, it does not raise a reasonable 
possibility of substantiating the veteran's claim.  In light 
of the foregoing, the Board finds that new and material 
evidence has not been received to reopen the veteran's claim 
of entitlement to service connection for left knee puncture 
wound residuals including cellulitis residuals and 
lymphangitis residuals and post-operative left knee internal 
meniscus removal scar residuals.  

ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for left knee puncture wound residuals 
including cellulitis residuals and lymphangitis residuals and 
post-operative left knee internal meniscus removal scar 
residuals is denied.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


